DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination does not teach or suggest, an electronic device, among other things, comprising:
transmit, to the memory, a first image frame to be output through the display, based on a first timing signal received from the display controller, wherein the display controller is configured to transmit, to the display, an image frame data stored in the memory to the display based on a rising time of a synchronization signal, wherein the first timing signal is synchronous with the synchronization signal; 
identify a state of the electronic device; 
transmit, to the display controller, first control information for changing a rising timing of the first timing signal, based on the identified state of the electronic device; 
in response to transmitting the first control information for changing the rising timing of the first timing signal, receive a second timing signal from the display controller; and 
transmit, to the memory, a second image frame to be output through the display, based on the received second timing signal, wherein the second timing signal is asynchronous with the synchronization.


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/HAU H NGUYEN/Primary Examiner, Art Unit 2611